Exhibit 10.2

[WEST LETTERHEAD]

[DATE]

Dear [Plan Participant]:

Congratulations.  On February 27, 2007, the Compensation Committee of our Board
of Directors granted you the following stock option and performance-vesting
share units.

Stock Option Award:

[_____________]

 

 

 

 

Target PVS Units:

[_____________]

 

The awards were made under the terms of our 2004 Stock-Based Compensation Plan. 
We have attached a summary of the terms of your awards.  Please read it
carefully.

I am pleased that you are a participant in this long-term incentive compensation
program and trust that your participation will be beneficial to both you and the
Company.

Sincerely,

 

 

 

 

 

Richard D. Luzzi

 

Vice President, Human Resources

 

RDL/rm

Enclosure


--------------------------------------------------------------------------------


Summary of Your Stock Options

 

What is a stock option?

A stock option is the right to purchase a fixed number of shares at a set
exercise price.  The option granted by this award is a non-qualified stock
option.  The stock option gains value when the price of our common stock exceeds
the exercise price.

How many shares may I purchase and what is the price?

The number of shares you may purchase and the exercise price are as follows:

Exercise Price

 

Total shares that may be
purchased upon exercise

$44.97

 

 

 

May I purchase the shares immediately?

No.  So long as your employment with us continues, 25% of your option becomes
exercisable — or “vests” — each year for the first four years following the
grant date.  At the end of the four-year period, you may exercise the entire
option.  The following chart shows when and what portion of your option becomes
exercisable.

Date

 

Portion of the option
that becomes exercisable

February 27, 2007 (grant date)

 

0%

 

February 27, 2008

 

25%

 

February 27, 2009

 

50%

 

February 27, 2010

 

75%

 

February 27, 2011 and thereafter

 

100%

 

 

When will my option expire?

The option expires on February 27, 2017, which will be referred to as the
“Expiration Date.”  This means that once it becomes exercisable, the option may
be exercised until February 26, 2017.  In addition,

·        if you die, the option will remain exercisable for one year from your
date of death;

·        if your employment terminates for any reason other than retirement,
disability, death or removal for cause, the option will expire on 60 days after
the termination date;

1


--------------------------------------------------------------------------------


 

·        if we terminate your employment for cause, the option will expire on
the commencement of business on your date of termination.

How do I exercise my stock option?

There are four ways to exercise a stock option.

·        Cash.  You write a check to the Company for the exercise price, plus
any applicable withholding taxes.

·        Already owned shares.  You may deliver (or have the Company withhold)
shares of common stock you own with a fair market value equal to the exercise
price, plus any applicable withholding taxes.

·        Combination of shares and cash.  You may use a combination of cash and
stock.

·        Reduction of proceeds.  With the consent of the Committee, you may
elect to have shares you would otherwise receive upon the exercise reduced by an
amount equal to the total exercise cost divided by the fair market value of the
shares at the time of your exercise.  In effect, you would receive the “net”
shares otherwise due you after deducting for the exercise cost, plus applicable
withholding taxes.

Enclosed with this award is an Information Sheet about Computershare, the
Company’s stock plan record keeper.  This contains important additional
information about how to exercise your Options.  Please review it carefully.

When do I have to pay for the exercise?

The full exercise price and applicable taxes must be paid within three days of
exercise.

Are there any other restrictions on my ability to exercise my option?

All option exercise transactions by West’s officers who are subject to Section
16 of the Securities and Exchange Act of 1934 must comply with the restrictions
contained in our Securities Trading Policy, including review by and written
pre-approval of our General Counsel.

Are there circumstances that would lead to a forfeiture of my award?

Yes, in certain situations you must give up amounts you receive as a result of
the option you exercise.  These situations are described below.

If within (i) the term of the option or (ii) within 3 months following
termination of employment or (iii) within 3 months after you exercise any
portion of the option, whichever is the latest, you directly or indirectly
engage in conduct deemed to be any activity in competition with any activity of
the Company, or inimical, contrary or harmful to, or not in the best interests
of, the Company or if you fail to comply with any of the terms and conditions of
the Plan or this award (unless the failure is remedied within ten days after
having been notified of such failure), then any and all rights to exercise this
option will terminate and you must pay us an amount equal to any gain realized
by you from exercising all or any portion of this option.

2


--------------------------------------------------------------------------------


 

We may also deduct from any amounts we owe you, such as amounts owed as wages or
other compensation, fringe benefits, or vacation paid.  Whether or not we elect
to make any deduction, if we do not recover the full amount you owe, you agree
to pay us immediately the unpaid balance.  By agreeing to accept this award, you
consent to our right to make these deductions.

Are there any other things I should be aware of?

This is a summary of the terms of your stock option award.  Your award is
subject to the terms of the 2004 Stock-Based Compensation Plan. This award is
being delivered with an Information Statement, which gives additional
information about your award and the 2004 Stock-Based Compensation Plan under
which it was granted.  We encourage you to read the Information Statement. 
Additional terms and conditions may apply to your award under the terms of the
Plan.

 

3


--------------------------------------------------------------------------------


Summary of Your Performance-Vesting Share Unit Award

 

What is a performance-vesting share unit?

A PVS Unit award represents the conditional right to receive a distribution of
shares.  The number of shares you will receive depends on how well the Company’s
actual performance compares to specified performance goals at the end of the
performance period.     

What are the performance goals?

The performance levels are based on two equally weighted performance measures. 
The two measures of corporate performance are:

·        Average return on invested capital — also called “ROIC” — is measured
by dividing the average of the Company’s net operating profit (without regard to
taxes) over the performance period by the average outstanding equity plus debt
over that period.

·        Compounded annual revenue growth — also called “CAGR” — is the compound
annual growth rate in net sales for the Company over the same period.

What is the performance period?

The Company’s performance against the goals is measured over a three-year period
that begins January 1, 2007 and ends December 31, 2009.

Your target PVS Units award presented on the first page of this letter is the
number of shares of West Common Stock that you would receive if the Company
obtains 100% of both of the ROIC and CAGR performance targets.  Additional
shares of Common Stock will be distributable under this PVS award if actual
performance exceeds the target performance level, and fewer shares of Common
Stock will be distributable if actual performance falls short of the target
performance level.  No shares of Common Stock will be paid out if actual
performance falls below the minimum acceptable level.

The following table shows the performance targets for CAGR and Average ROIC and
the corresponding PVS Units payouts for Performance Period VI.

 

 

 

CAGR

 

Average ROIC

 

 

 

 

 

 (applies to 50% of PVS Units)

 

 (applies to 50% of PVS Units)

 

Performance

 

Range

 

Performance

 

Payout

 

Performance

 

Payout

 

Maximum:

 

150

%

15

%

200

%

15

%

200

%

 

 

125

%

12.5

%

150

%

12.5

%

150

%

 

 

110

%

11

%

120

%

11

%

120

%

Target:

 

100

%

10

%

100

%

10

%

100

%

 

 

85

%

8.5

%

75

%

8.5

%

75

%

Threshold:

 

70

%

7.0

%

50

%

7.0

%

50

%

Less than 70%:

 

 

 

 

 

-0-

 

 

 

-0-

 

 

If actual CAGR or ROIC falls between any of the performance range percentages
above, the payout for that portion of your PVS Units will be determined by
applying a mathematical formula to estimate the value based on the two nearest
percentages.  For more information on the calculation, please see below.

4


--------------------------------------------------------------------------------


Can my award be changed?

Yes, the Committee can change or revise the targets as it considers
appropriate.  In the event of acquisitions or divestitures the Committee will on
a case-by-case basis determine the necessity to change or revise the performance
targets.

When will I know how many shares I will receive?

The shares will be distributed to you in early 2010 after the ROIC and CAGR for
the performance period is calculated. This will be done by the Compensation
Committee after review of the Company’s audited financial statements.

Will I receive dividends on my PVS Units?

During the Performance Period, your account will be credited with additional PVS
Units as if the target PVS Units award had been reinvested in dividends paid on
Common Stock during the period.  At the end of the Performance Period, you may
receive additional shares of Common Stock equal to the amount of PVS Units
credited through this dividend-reinvestment feature.

May I defer receipt of my shares?

Yes.  Delivery of shares upon payout may be deferred under the Deferred
Compensation Plan for participants in certain countries.  We will provide
details on the deferral opportunity before the end of each Performance Period. 
You may similarly defer receipt of additional shares you would otherwise
receive.

Are there circumstances under which my right to receive shares would terminate?

You will not be entitled to receive a distribution with respect to any PVS Units
granted by this award if:

1.                     Your employment terminates for any reason before the end
of Performance Period ; or

2.                     If at any time during your employment or within 3 months
following termination of your employment, you directly or indirectly engage in
activity harmful to, or not in the best interest of, the Company.  Such activity
includes, without limitation:

·        conduct related to your employment for which either criminal or civil
penalties against you may be sought;

·        acquisition of a direct or indirect interest or an option to acquire
such an interest in any person or entity engaged in competition with the
Company’s business (other than an interest of not more than 5 percent of the
outstanding stock of any publicly traded company);

·        accepting employment with or serving as a director, officer, employee
or consultant of, or furnishing information to, or otherwise facilitating the
efforts of, any person or entity engaged in competition with the Company’s
business;

5


--------------------------------------------------------------------------------


 

·        soliciting, employing, interfering with, or attempting to entice away
from the Company any employee who has been employed by the Company in an
executive or supervisory capacity within one year before such solicitation,
employment, interference or enticement;

·        violation of Company policies, including the Company’s insider-trading
policy; or

·        using for yourself or others, or disclosing to others, any confidential
or proprietary information of the Company in contravention of any Company policy
or agreement.

Are there any other things I should be aware of?

This is summary of your PVS Unit award.  Your award is subject to the terms of
the 2004 Stock-Based Compensation Plan; provided, however, that any amount that
is payable in excess of your Target PVS Unit award will be distributable under
the 2007 Omnibus Incentive Compensation Plan if the Omnibus Plan is approved by
shareholders during our annual meeting on May 1, 2007.   This award is being
delivered with an Information Statement, which gives additional information
about your award and the 2004 Stock-Based Compensation Plan under which it is
granted.  We encourage you to read the Information Statement.  Additional terms
and conditions may apply to your award under the terms of the Plan.

6


--------------------------------------------------------------------------------